                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 3/25/2020
 MONIQUE BUNN,

                           Plaintiff,

                    -against-                                 1:19-cv-11804-MKV

 DAMON ANTHONY DASH, DAMON                                          ORDER
 DASH STUDIOS, POPPINGTON LLC, and
 RAQUEL HORN,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155].

       Accordingly, it is hereby ORDERED that the conference scheduled to take place on April

2, 2020 is adjourned to April 21, 2020 at 11:30 AM and will be held by telephone. All Parties are

directed to call the Court’s teleconference line at 888-278-0296 at the scheduled time. When

prompted, enter Access Code 5195844. The Court will join once all of the parties are on the line.


SO ORDERED.
                                                    _________________________________
Date: March 25, 2020                                MARY KAY VYSKOCIL
New York, NY                                        United States District Judge
